MEMORANDUM OPINION


No. 04-05-00741-CV

MESA BUILDERS, INC., Grey Hoff and David Hoff, Individually,
Appellants

v.

MC O.B. SERVICES, INC.,
Appellee

From the 150th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-10092
Honorable Karen H. Pozza, Judge Presiding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   December 7, 2005 

DISMISSED
            Appellants have filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellee, who does not oppose the motion.  Therefore, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).  Costs of the appeal are taxed against appellants.
 
                                                                                    PER CURIAM